Order granting respondents’ motion to open default, to set aside attachment and commitment and to direct satisfaction of judgment upon payment of $680.66, reversed on the law and the facts, without costs, and matter remitted to the Special Term to ascertain the net amount due upon the judgment in connection with the.determination of the fine that may be imposed in the contempt proceeding in the event the default be not opened. Lazansky, P. J., Carswell, Scudder and Davis, JJ., concur; Hagarty, J., votes for reversal and a demal of the motion.